FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 SALVADOR MONDACA-VEGA,                     No. 03-71369
                    Petitioner,
                                             Agency No.
                   v.                       A019-263-384

 ERIC H. HOLDER JR., Attorney
 General,                                      ORDER
                        Respondent.


                  Filed November 6, 2013


                         ORDER

KOZINSKI, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.